UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7200


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN JOHNSON, a/k/a Tootie, a/k/a Too Low,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:95-cr-00488-JFA-9)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Johnson, Appellant Pro Se.      Sean Kittrell, Assistant
United States Attorney, Charleston, South Carolina, Jane Barrett
Taylor, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

     Steven Johnson appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   See United States v. Smalls, 720 F.3d 193, 195 (4th Cir.

2013).   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Johnson, No. 3:95-cr-00488-

JFA-9 (D.S.C. Aug. 24, 2016).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                          AFFIRMED




                                2